        Case 7:17-cv-08120-PMH
  Case 7-17-cv-08120            Document
                       Document 60  Filed 61  Filed on
                                          in NYSD   11/17/20  Page 1Page
                                                       11/16/2020    of 1 1 of 1



                                                                                     David M. Hazan, Esq.
                                                                                  30 Vesey Street, 4h Floor
                                                                               New York, New York 10007
                                                                                    Phone: (212) 577-2690
                                                                                      Fax: (212) 577-2691
                                                                                 dhazan@jacobshazan.com



                                                               November 16, 2020
VIA ECF                                                                        Application granted.
Honorable Philip M. Halpern
United State District Judge, SDNY                                                SO ORDERED.
Daniel Patrick Moynihan
United States Courthouse                                                         _____________________
500 Pearl Street                                                                 Philip M. Halpern, U.S.D.J.
New York, New York 10007
                                                                                 Dated: New York, NY
               Re: Florence Walker v. Dr. Crosley Odell, 17 Civ. 8120 (PMH)
                                                                                        November 17, 2020
Your Honor:

        I represent the plaintiff Florence Walker in the above-referenced matter. I write on
behalf of plaintiff to respectfully request a two day enlargement of time, from November 16,
2020 to November 18, 2020 for the parties to file their proposed voir dire questions, joint jury
charge, and a joint verdict form in compliance with Rule 6(B) of the Court’s Individual
Practices. Pursuant to the Court’s Individual Practices, the parties are trying to reach an
agreement regarding the language and content that will be included in each of the documents due
to be filed with the Court. Upon review of certain portions of defendant’s proposed jury charge,
it became necessary for counsel for plaintiff to conduct additional research about whether
portions of defendant’s proposed instructions are legally correct. Unfortunately, counsel for
plaintiff requires additional time complete the research and respectfully requests a short two-day
extension of tine to complete the research. The extension will give the parties an opportunity to
reach an agreement on a larger portion of the proposed jury instructions and will ensure that the
parties proposed jury instructions are legally accurate. This is plaintiff’s first request for an
extension of time for the parties to file these documents. Defendant consents to plaintiff’s
request. Additionally, plaintiff has agreed to provide defendant with plaintiff’s objections to
defendant’s proposed jury charge before noon on November 18, 2020.

        We believe that a two business day enlargement of time November 18, 2020 for the
parties to file their proposed voir dire questions, a jury charge, and a verdict form in compliance
with Rule 6(B) of the Court’s Individual Practices will give the parties enough time to meet and
confer and attempt to agree upon as much as possible in the jointly filed documents.

       We thank the Court for its consideration of this matter.

                                                               Respectfully submitted,

                                                                    /s
                                                               DAVID M. HAZAN, ESQ.


                                         www.jacobshazan.com
